DETAILED ACTION
Allowable Subject Matter
Claims 21-31, 33-37, and 39-40 are allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3rd, 2022 has been entered.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3rd, 2022 was filed after the mailing date of the Notice of Allowance on November 4th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Please refer to the Examiner’s amendment filed in the previous Notice of Allowance mailed on November 4th, 2021, which is incorporated in its entirety.


The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 26–28 of the Non-Final Office Action mailed on October 20th, 2021 and in the prior Notice of Allowance mailed on November 4th, 2021. In addition, none of the prior arts filed in the Information Disclosure Statement of February 3rd, 2022 which qualify as prior arts teach or suggest the feature of selectively illuminating a first active input area of a first size, a second active input area of a second size smaller than the first size or extending around a periphery of the other active input area, with the given light extraction features, light translucent layers, and light-emitting elements, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646